The plaintiff in error, hereinafter called defendant, was convicted in the county court of Murray county on a charge of selling whisky, and was sentenced to pay a fine of $50 and to serve 60 days in the county jail.
It is contended that the evidence is insufficient to sustain the judgment, and that the county attorney was guilty of misconduct in cross-examining his own witness. It appears that one T.B. Lebo was at a hotel in the town of Davis at which defendant worked as a porter; that he bought a pint of whisky from defendant, and gave him a check for $2.50. We gather that Lebo was more or less intoxicated or otherwise incapacitated, and was not very positive as to the identity of defendant, but he did testify that he purchased the whisky from defendant and gave the check introduced in evidence. The son of Lebo testified that defendant brought the check to him and complained that it had not been paid, and said same had been given to him by Lebo for whisky. Defendant denied he sold whisky to Lebo, but did not deny receiving the check nor the conversation in reference to it testified to by the son of Lebo. The county attorney, in the examination of Lebo, pressed him somewhat relative to the purchase and the identity of defendant. Where a witness is hostile, evasive, or unwilling, he may in the discretion of the court be examined more closely in the nature of cross-examination than is otherwise permissible.
The case is affirmed.
DOYLE, P.J., and DAVENPORT, J., concur. *Page 38